EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	The application has been amended as follows: 
IN THE CLAIMS:
5. The method of claim [4] 1, wherein transmitting, by the access network device, the paging message to the terminal device comprises: under a condition that the access network device receives the downlink data for the terminal device from the CN device, transmitting, by the access network device, the paging message to the terminal device.

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645